ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation:LIBERATED ENERGY, INC. 2.The articles have been amended as follows: (provide article numbers, if available) Article 3. Authorized Stock (number of shares corporation is authorized to issue) from: Number of shares with par value: 100,000,000 common, 10,000,000 preferred Par value per share: $0.001 to: Number of shares with par value: 250,000,000 common, 10,000,000 preferred Par value per share: $0.001 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:60,545,032 4.Officer Signature (Required): /s/Frank Pringle Frank Pringle Chief Executive Officer & Chairman of the Board
